914 F.2d 255
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnnie Lee COOK, Plaintiff-Appellant,v.Donald CLEVER;  Timothy Bell, Sgt.;  Chris Kemper, C.O.,Defendants-Appellees.
No. 89-4120.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1990.

1
Before KEITH and MILBURN, Circuit Judges;  and THOMAS, Senior District Judge.*

ORDER

2
Johnnie Lee Cook, a pro se Ohio prisoner, appeals the district court's dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary and injunctive relief, Cook, an inmate at the Ross Correctional Institution, sued these Ohio state corrections officials in their official capacity alleging that they placed him in security control (administrative confinement) and destroyed his personal property, during a shakedown of his cell, in retaliation for his filing an internal grievance alleging racial segregation.  Cook also alleged that while in security control, he was denied recreation and personal hygiene items.


4
Defendants filed a motion for summary judgment, and Cook filed a response.  The district court granted defendants' motion for summary judgment, finding that Cook failed to present evidence that he was improperly placed in security control;  Cook failed to plead and prove the inadequacies of state remedies in regard to the destruction of his personal property;  and the defendants had no personal involvement in the alleged denial of recreation and personal hygiene items while Cook was confined in security control.


5
On appeal, Cook reasserts his claims, and requests the appointment of counsel.


6
Upon review, we affirm the district court's judgment for the reasons stated in the court's opinion dated November 17, 1989.


7
Accordingly, the request for counsel is denied, and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William K. Thomas, Senior U.S. District Judge for the Northern District of Ohio, sitting by designation